Case 0:20-cv-60416-AMC Document 110-24 Entered on FLSD Docket 08/13/2021 Page 1 of
                                       12




                     EXHIBIT 118
Case 0:20-cv-60416-AMC Document 110-24 Entered on FLSD Docket 08/13/2021 Page 2 of
                     TRANSCRIPT CONTAINS
                                       12 CONFIDENTIAL PORTIONS

   1                      UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
   2
                           CASE NO. 0:20-CV-60416-AMC
   3
   4     TOCMAIL INC., a Florida
         corporation,
   5
                          Plaintiff,
   6
         vs.
   7
         MICROSOFT CORPORATION, a
   8     Washington corporation,
   9                  Defendant.
  10     _______________________________/
  11
                                            March 15, 2021
  12                                        9:08 a.m. - 2 p.m. EST
  13
  14
                     VIDEOTAPED DEPOSITION OF MARCIE BOUR
  15
                          TAKEN VIA ZOOM TELECONFERENCE
  16
  17
  18          Taken on behalf of the Defendant before
  19     Alice J. Teslicko, RMR, Notary Public in and for the
  20     State of Florida at Large, pursuant to a Notice of
  21     Taking Deposition in the above cause.
  22
  23
  24
  25

                                                                    Page 1

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-24 Entered on FLSD Docket 08/13/2021 Page 3 of
                     TRANSCRIPT CONTAINS
                                       12 CONFIDENTIAL PORTIONS

   1     APPEARANCES VIA TELECONFERENCE:
   2
                JOHNSON & MARTIN, P.A.
   3            BY: JOSHUA D. MARTIN, ESQ.
                500 W. Cypress Creek Road, Suite 430
   4            Fort Lauderdale, FL 33309
                (954) 790-6699
   5            josh.martin@johnsonmartinlaw.com
                Attorneys for the Plaintiff
   6
   7            GREENBERG TRAURIG, LLP
                BY: MARY-OLGA LOVETT, ESQ.
   8                 KYLE DUGAN, ESQ.
                     EVELYN COBOS, ESQ.
   9            1000 Louisiana Street, Suite 1700
                Houston, TX 77002
  10            (713) 374-3541
                lovettm@gtlaw.com
  11            duganky@gtlaw.com
                cobose@gtlaw.com
  12            Attorneys for the Defendant
  13
  14            Also Present:         Michael Wood
                                      Jeffrey Hulbert
  15                                  Cameron Roth
                                      Rachel Hymel
  16                                  Michael Kirby - Videographer
  17                                       - - -
  18
  19
  20
  21
  22
  23
  24
  25

                                                                    Page 2

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-24 Entered on FLSD Docket 08/13/2021 Page 4 of
                     TRANSCRIPT CONTAINS
                                       12 CONFIDENTIAL PORTIONS

   1                                    I N D E X
   2     WITNESS                                                         PAGE
   3
   4     MARCIE BOUR
   5     Direct Examination by Ms. Lovett                                    6
   6     Certificate of Oath                                              172
   7     Errata Sheet                                                     175
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                    Page 3

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-24 Entered on FLSD Docket 08/13/2021 Page 5 of
                     TRANSCRIPT CONTAINS
                                       12 CONFIDENTIAL PORTIONS

   1                           DEFENDANT'S EXHIBITS
   2      EXHIBIT                      DESCRIPTION                       PAGE
   3
   4     Exhibit 1           Powerpoint entitled:                            92
                             "Startup Solves Leading
   5                         Cybersecurity Issue"
   6     Exhibit 2           Power Point entitled:                        167
                             "Office Advanced Threat
   7                         Protection Threat
                             Intelligence"
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25

                                                                    Page 4

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-24 Entered on FLSD Docket 08/13/2021 Page 6 of
                                       12 CONFIDENTIAL PORTIONS
                     TRANSCRIPT CONTAINS

   1     all because of my windshield wiper blade, so that's
   2     the $200 million in revenue.
   3                  What have you done to isolate the value of
   4     Safe Links itself?        Because that's the competitive
   5     product to TocMail, right?
   6                  MR. MARTIN:      Objection to form.
   7     BY MS. LOVETT:
   8           Q      You may answer.
   9           A      My understanding is that Safe Links is a
  10     critical part of establishing the security for the
  11     entire system and for the brand, and that would be the
  12     reason why I included the revenue associated with the
  13     products that have that safety component.
  14           Q      What about Safe Attachments?           That's another
  15     product.     More or less value than Safe Links?
  16                  MR. MARTIN:      Objection to form.
  17           A      It's not a question of -- again, with regard
  18     to causation -- I'm not rendering an opinion with
  19     regard to causation.         My understanding is that Safe
  20     Links is a critical part in establishing the security
  21     of the brands and what is sold and therefore, I
  22     calculated the revenue.
  23           Q      As the entire brand and what is sold, right?
  24           A      The entire brand being sold with Safe Links
  25     as a component, yes.

                                                                  Page 38

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-24 Entered on FLSD Docket 08/13/2021 Page 7 of
                                       12 CONFIDENTIAL PORTIONS
                     TRANSCRIPT CONTAINS

   1           Q      So do you know what -- you make a comment
   2     about the marketing in your report about a press
   3     release.     Do you recall that?
   4           A      Yeah, the initial marketing.           I mentioned
   5     the initial marketing as a press release, yes.
   6           Q      And you believe that the press release would
   7     have been sufficient -- that that initial press
   8     release would have been sufficient to reach all of the
   9     potential parties so that Mr. Wood and his company
  10     could have realized significant sales in a short
  11     period of time, within a year?
  12           A      No.
  13           Q      Okay.    Why don't you tell me -- why don't
  14     you tell me what you believe your report is telling us
  15     about the press release?
  16           A      Well, the press release is the impetus in
  17     the initial marketing that would be done.              There is a
  18     budget incorporated that there will be a marketing
  19     campaign, a PR firm would handle a marketing campaign.
  20                  There is s a budget in the first -- there's
  21     an annual budget of over $2 million for marketing as
  22     well as an allowance for two account reps, two large
  23     account reps who would handle corporate accounts,
  24     large corporate accounts, and that would --
  25           Q      Go ahead, I'm sorry.

                                                                  Page 44

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-24 Entered on FLSD Docket 08/13/2021 Page 8 of
                                       12 CONFIDENTIAL PORTIONS
                     TRANSCRIPT CONTAINS

   1           Q      So you believe for the next 15 years TocMail
   2     would have a 98 percent profitability rate, right?
   3           A      Yes.
   4           Q      I know you've done a number of these cases.
   5     This is the highest profitability rate I've ever seen.
   6     Is that a rather high profitability rate, in your
   7     experience?
   8           A      Yes.
   9           Q      Let's go to table six in Dr. Ugone's report,
  10     please.
  11                  So if we blow this up, this is just looking
  12     at other security companies and I'll represent for
  13     you, but I don't think this is going to be a shock
  14     when you look at their annual revenues, they're
  15     obviously larger than TocMail and they certainly have
  16     more overhead, but they also have more people to
  17     manage how they spend what their overhead is and
  18     manage SG&A costs.
  19                  The highest profit margin I can see here
  20     among these other cybersecurity companies that only do
  21     cybersecurity -- in other words, we're not including
  22     Microsoft here because they produce products that are
  23     outside of that.       This is all security as a service.
  24     The highest gross margin that I see there is 77 and a
  25     half percent.       That's Barracuda, but then the net

                                                                  Page 85

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-24 Entered on FLSD Docket 08/13/2021 Page 9 of
                                       12 CONFIDENTIAL PORTIONS
                     TRANSCRIPT CONTAINS

   1     necessary to reach that conclusion.
   2                  So I have not specifically made the
   3     assumption that you're stating.                If that is a
   4     necessary assumption for the plaintiff to prove its
   5     case, then that is incorporated in my assumption.
   6           Q      Can you think of any other reason, just you
   7     as a professional, can you think of any other reason
   8     outside the statements that a consumer may buy the
   9     disputed Microsoft products?
  10                  Other than these three deceptive statements,
  11     allegedly deceptive statements.
  12           A      I have not made -- I've made no such
  13     determination.
  14           Q      So you haven't even thought about other
  15     reasons that people might buy Office 365, ATP, a
  16     Microsoft service enabled with ATP, other than the
  17     allegedly three deceptive statements?
  18                  MR. MARTIN:      Objection to form.
  19           A      No, I haven't.
  20           Q      Let's see.      Would you agree that your
  21     analysis assumed that every purchaser of an at-issue
  22     seat, an at-issue Microsoft seat from February 2020 to
  23     May 2035 was exposed to an allegedly misleading
  24     statement and was influenced enough by the allegedly
  25     misleading statement to buy the disputed product?

                                                                  Page 140

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-24 Entered on FLSD Docket 08/13/2021 Page 10 of
                                       12 CONFIDENTIAL PORTIONS
                     TRANSCRIPT CONTAINS

    1           A     I'm sorry, could you please repeat that
    2    a little bit slower for me?             It was a long statement.
    3           Q     Sure.    No, I get it.          Let me break it down.
    4                 Would you agree that your analysis assumes
    5    that each and every purchaser of an at-issue Microsoft
    6    seat from February 2020 to May of 2035 -- which is the
    7    life of your damage model going forward -- was exposed
    8    to an allegedly misleading statement?
    9                 Would you agree with that?
  10            A     I don't have knowledge to that.
  11            Q     Okay.    But you're assuming that for your
  12     damages model?
  13            A     No, I'm assuming that TocMail will provide
  14     sufficient evidence to establish causation.               I have
  15     not made a determination as to what that evidence will
  16     be, nor what is required, because that would be a
  17     legal determination.
  18            Q     Okay.    But I'm asking for the assumptions
  19     that are built into your report, which I'm entitled to
  20     explore.
  21                  In other words, you made the assumption here
  22     that every purchaser going forward from February '20
  23     to May of '35 was exposed to an allegedly misleading
  24     statement, true?
  25            A     No.

                                                                  Page 141

                                  Veritext Legal Solutions
                                       346-293-7000
Case 0:20-cv-60416-AMC Document 110-24 Entered on FLSD Docket 08/13/2021 Page 11 of
                                       12
Case 0:20-cv-60416-AMC Document 110-24 Entered on FLSD Docket 08/13/2021 Page 12 of
                                       12
